Order entered July 15, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00461-CV

              GERARDO BOTELLO AND DOMITILA SAUCEDO, Appellants

                                               V.

                                 MIDFIRST BANK, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-10723

                                           ORDER
         Before the Court is appellants’ unopposed motion to extend time to file their brief. We

GRANT the motion and ORDER the brief received July 9, 2019 filed as of the date of this

order.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE